Citation Nr: 1103762	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of a compensable disability rating for bilateral 
hearing loss being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus 
is related to acoustic trauma in active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.3.03, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCCA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 
 
In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303. 
 
Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a Veteran who engaged in combat with the enemy in 
active service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease.  38 U.S.C.A. § 1154(b).  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no consequence.  
Every reasonable doubt shall be resolved in favor of the veteran.  
Id.  The phrase "engaged in combat with the enemy" requires 
that the Veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit of instrumentality.  
The phrase does not apply to veterans who merely served in a 
general "combat area" or combat zone, but did not themselves 
engage in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 
1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value. 

Tinnitus

The Veteran seeks service connection for tinnitus as a result of 
noise exposure during service.  Having carefully considered the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the evidence is at an approximate balance and 
the appeal will be granted.

The Veteran has a current diagnosis of tinnitus as reflected in 
the November 2006 VA audiology examination report.  The remaining 
question, therefore, is whether there is evidence of an in-
service occurrence of an injury or disease and medical evidence 
of a nexus or relationship between the current disability and the 
in-service disease or injury.

The Veteran's service personnel records confirm his service in 
the U.S. Army from April 1968 until March 1970.  His DD 214 lists 
his military occupational specialty as an ammunition records 
clerk.  These records do not indicate that the Veteran received 
any awards or decorations indicative of combat.  

The Veteran's service treatment records have been reviewed and 
fail to document complaints or treatment for tinnitus during 
service.  The March 1968 enlistment report of medical examination 
shows that the clinical examination of the Veteran's ears was 
generally normal; the audiological examination did not show 
hearing loss within the meaning of VA regulations.  A February 
1970 ear, nose, and throat consultation record, which was 
completed for the purpose of the Veteran's separation, shows a 
diagnosis of high frequency hearing loss.  The March 1970 
separation report of medical examination revealed hearing loss 
within the meaning of VA regulations.  See 38 C.F.R. § 3.385.

In November 2006, the Veteran was afforded a VA audiological 
examination.  The Veteran stated that he served as an ammunition 
clerk during his military service.  He reported a history of 
military noise exposure from small weapons training.  The Veteran 
also stated that he worked for the railroad for thirty-six years 
following his separation from the military, nineteen of which was 
without the benefit of hearing protection.  He indicated that his 
tinnitus began prior to his discharge from military service.  
Following the clinical examination, the diagnosis was tinnitus.  
The examiner did not offer an opinion as to the etiology of the 
diagnosed tinnitus.

Having reviewed the evidence of record, the Board finds that 
service connection is warranted for tinnitus.  While the record 
does not currently reflect a medical nexus linking the Veteran's 
tinnitus to any in-service noise exposure, the Veteran has 
consistently reported experiencing tinnitus following in-service 
acoustic trauma and thereafter.  

The Veteran is indeed competent to testify as to the observable 
aspects of tinnitus.  As tinnitus is a diagnosis based on purely 
subjective complaints, the Board may accept his statements in 
this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.  Furthermore, the Board finds 
the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any evidence 
suggesting the Veteran was mistaken.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cr. 2006).  In this regard, the Board 
highlights that the Veteran's service treatment records reveal 
that he was diagnosed with high frequency hearing loss in the 
month prior to his separation and he is service-connected for 
bilateral hearing loss.  Therefore, giving the Veteran the 
benefit of the doubt, the Veteran likely experienced noise 
exposure during his military service.

In light of the Veteran's credible account of having tinnitus 
since being exposed to acoustic trauma during service and the 
current diagnosis of tinnitus, and resolving doubt in the 
Veteran's favor, the Board finds that the tinnitus had its onset 
as a result of the Veteran's period of active service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but such 
would not materially assist the Board in this determination.  In 
this regard, the Board acknowledges the Veteran's report of 
occupational noise exposure during his thirty-six years of 
employment following his separation from the military, with 
nineteen years without the benefit of hearing protection.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection for tinnitus is warranted.  The 
competent evidence of record shows that the Veteran's tinnitus 
had its onset during his period of active service.  Therefore, 
the Board concludes that tinnitus was incurred in service.  
Accordingly, the Board finds that the evidence shows that it is 
at least as likely as not that tinnitus was incurred in service 
and the Veteran's claim for service connection for tinnitus is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for tinnitus is granted, subject to the laws 
and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
hearing loss claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107 (a), 5103A; 38 C.F.R. § 3.159(c). 
 
The Veteran essentially contends that his bilateral hearing loss 
is more severe than what is reflected by the currently assigned 
noncompensable disability rating.  On his June 2007 VA Form 9, he 
essentially expressed his disagreement with the November 2006 VA 
audiological examination findings because the audiologist "had 
to turn the volume up when conducting the speech discrimination 
test."  The Veteran stated that he had spoken with four other 
people who had similar experiences during their VA audiology 
examination at the same VA facility.  He has not provided any 
additional evidence to support his contention.  However, he 
requested that he be provided a "fair" evaluation.

In a January 2011 Written Brief Presentation, the Veteran's 
representative specifically asked the Board to consider remanding 
the issue for a current audiological test, with a prior review of 
the claims file and an emphasis on the functional effects of the 
disability.  
 
In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra- 
schedular rating is warranted.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id. 
 
Here, the claims file reflects that the Veteran underwent a VA 
audiological in November 2006.  While the audiometric results 
were reported in the associated examination report, the VA 
examiner failed to discuss the impact of the Veteran's bilateral 
hearing loss on his occupational functioning and his daily life.  
Thus, the November 2006 VA examination is inadequate with which 
to decide the Veteran's claim. 
 
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (Court determined the Board should have ordered 
contemporaneous examination of Veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating).  Therefore, the Board has no 
choice in this matter and must remand the Veteran's claim for an 
additional VA examination that addresses the functional effects 
of his hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA audiological examination to determine 
the current severity of his bilateral hearing 
loss.  The claims folder and a copy of this 
Remand should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner shall indicate 
that the claims file was reviewed in the 
associated examination report.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner, to include 
pure tone threshold testing and the Maryland 
CNC speech audiometric test, should be 
performed.  In addition to objective test 
results, the examiner should fully describe 
the functional effects caused by the 
Veteran's bilateral hearing loss, to include 
effects on employment and daily life caused 
by his hearing loss.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  If the examiner is 
unable to render an opinion without resort to 
mere speculation, he or she should so 
indicate and explain why an opinion cannot be 
provided.

2.  After the above development has been 
completed, the RO/AMC shall readjudicate the 
claim for an increased evaluation for 
bilateral hearing loss.  If the benefit 
sought remains denied, furnish the Veteran 
and his representative with a Supplemental 
Statement of the Case and provide an 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


